Citation Nr: 0917744	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-32 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder as secondary to service-connected degenerative disc 
and facet joint disease of the lumbosacral spine.

2.  Entitlement to service connection for a sleep disorder, 
including sleep apnea, to include as secondary to service-
connected depression and/or degenerative disc and facet joint 
disease of the lumbosacral spine.

3.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 30 percent 
for depression.

5.  Entitlement to a schedular rating in excess of 40 percent 
for degenerative disc and facet joint disease of the 
lumbosacral spine.

6.  Entitlement to an initial rating in excess of 10 percent 
prior to September 20, 2007, and in excess of 20 percent 
thereafter, for radiculopathy of the right lower extremity.
	
7.  Entitlement to an initial rating in excess of 10 percent 
prior to September 20, 2007, and in excess of 20 percent 
thereafter, for radiculopathy of the left lower extremity.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to July 3, 2007.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006, February 2007, May 2007, 
December 2007, and June 2008 rating determinations of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.

The Veteran is currently in receipt of a total disability 
rating based on individual unemployability (TDIU) effective 
July 3, 2007.  However, as discussed in more detail below, 
the Board finds that the competent evidence raises the issue 
of whether the Veteran's radiculopathy of the bilateral lower 
extremities alone render him unemployable prior to such date.  
According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOPGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2008).  

Because the Board is of the opinion that the competent 
evidence indicates that the Veteran's radiculopathy of the 
bilateral lower extremities alone render him unemployable as 
of the date of his initial rating claim, March 20, 2006, it 
concludes that it does have jurisdiction over the issue of 
entitlement to TDIU prior to July 3, 2007.  Accordingly, that 
issue has been added, as listed above.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for 
TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 
(July 6, 2001) (further expansion on the concept of when an 
informal claim for TDIU has been submitted).  Additionally, 
the Board notes that there is no prejudice to the Veteran in 
this case because the Board is granting entitlement to TDIU.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran has a bilateral foot disorder 
manifested by burning, tingling, and numbness in his feet and 
toes that was caused or aggravated by any of his service-
connected disabilities, including degenerative disc and facet 
joint disease of the lumbosacral spine.  

2.  The competent medical evidence of record does not support 
a finding that the Veteran has a sleep disorder, including 
sleep apnea, that manifested during service, is otherwise 
related to his military service, or is caused or aggravated 
by any of his service-connected disabilities, including 
degenerative disc and facet joint disease of the lumbosacral 
spine and depression.  

3.  The Veteran's bilateral hearing loss is productive of no 
more than Level IV hearing acuity in the right ear and no 
more than Level VI hearing acuity in left ear.

6.  Throughout this appeal, depression is manifested by no 
more than occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, irritability, and chronic sleep impairment.

7.  The competent evidence does not demonstrate that the 
Veteran has unfavorable ankylosis of the thoracolumbar spine, 
nor is there any evidence of incapacitating episodes totaling 
at least six weeks over any twelve-month period during this 
appeal.  

8.  Throughout this appeal, radiculopathy of the bilateral 
lower extremities is manifested by subjective complaints of 
severe pain with objective evidence of weakness and decreased 
sensation, range of motion in the lower extremities, and 
reflexes; there is also competent evidence of incoordination 
and an inability to ambulate more than a few yards without 
assistance.  

9.  The competent evidence of record demonstrates that as of 
March 20, 2006, the Veteran's service-connected radiculopathy 
of the bilateral lower extremities renders him unable to 
secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2008).

2.  A sleep disorder, including sleep apnea, is not 
proximately due to or aggravated by a service-connected 
disability, nor was it incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.85, Diagnostic Code 6100 (2008).

6.  The criteria for an initial rating in excess of 30 
percent for depression are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2008).

7.  The criteria for a rating in excess of 40 percent for 
degenerative disc and facet joint disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2008).

8.  The criteria for a rating of 40 percent, and no higher, 
for radiculopathy of the right lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8620 (2008).

9.  The criteria for a rating of 40 percent, and no higher, 
for radiculopathy of the left lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8620 (2008).

10.  The criteria for TDIU have been met as of March 20, 
2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  Letters dated throughout this appeal 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in March 2006, July 2007, February 2008, 
August 2008, and September 2008 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  They also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Finally, these letters provided notice as to the information 
and evidence necessary to establish a disability rating and 
an effective date should service connection be awarded.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. at 43.  

With respect to the Veteran's claims for higher initial 
ratings for radiculopathy of the bilateral lower extremities 
and depression, the Court, in Vazquez-Flores, distinguished 
claims for increased compensation of an already service-
connected disability from those regarding the initial-
disability-rating element of a service connection claim.  In 
addition, the Court has previously held that, when the rating 
decision that is the basis of the appeal was for service 
connection for a disability, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess, 19 Vet. App. at 
490-91, aff'd by Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As such, a discussion of whether sufficient Vazquez-Flores 
notice has been provided is not necessary for these 
disabilities.

As for the Veteran's increased rating claims on appeal, the 
Board finds that letters sent in July 2007 and August 2008 
provided notice which complies with the Court's holding in 
Vazquez-Flores as it pertains to his low back disability.  
Similarly, a February 2008 letter provides the Veteran with 
sufficient notice as to his hearing loss claim, with one 
exception.  The rating criteria for hearing loss involve 
application of pure tone threshold findings and speech 
recognition scores to a table.  See 38 C.F.R. § 4.85 (2008).  
Thus, general notice of the content of this criteria is 
needed.  See Vazquez-Flores at 43.  However, neither the 
February 2008 nor any other correspondence during this appeal 
provides the rating criteria applicable to hearing loss.  
Nevertheless, the Board finds that it may proceed with a 
decision because it concludes that any Vazquez-Flores notice 
error was nonprejudicial to the Veteran for the reasons 
discussed below.  

The requirement to provide general notice of the applicable 
rating criteria to the claimant is part of first element 
notice; as such, the above error is presumed prejudicial.  
See Mayfield v. Nicholson (Mayfield I), 19 Vet. App. 103, 115 
(2005).  See also Simmons v. Nicholson, 487 F.3d 892, 896 
(Fed. Cir. 2007), vacated on other grounds sub nom. Shinseki 
v. Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).  In 
order to proceed with an appeal, the Board must demonstrate 
that any first element error is not prejudicial to the 
veteran and that the error did not affect the essential 
fairness of the adjudication.  Id.  To do this, the VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
Mayfield I, 19 Vet. App. at 121; Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds sub 
nom. Shinseki v. Sanders/Simmons, No. 07-1209 U.S. (April 21, 
2009).  

A review of the record reveals that the November 2008 
statement of the case contained the citation and content of 
all applicable rating criteria for hearing loss.  And while 
such document cannot serve as notice per se, the Board 
observes that the Veteran expressly indicates on his November 
2008 VA Form 9 that he "received a Statement of the 
Case...and wish(es) to appeal...(e)valuation of bilateral 
hearing loss currently 20 percent disabling."  The Board is 
of the opinion that the Veteran's specific reference to the 
issue as listed in the November 2008 statement of the case 
indicates that he read the November 2008 statement of the 
case, including the rating criteria pertaining to his hearing 
loss disability.  Therefore, it is reasonable to conclude 
that he had actual knowledge of part (4) Vazquez notice, 
thereby curing any notice defect.  See id.  

The Board observes that not all of the VCAA letters sent to 
the Veteran were provided prior to the initial adjudication 
of the corresponding claim.  However, to the extent that any 
notice was not given prior to the initial adjudication of a 
claim in accordance with Pelegrini, the Board finds that any 
timing defect was harmless error.  See Mayfield I, 19 Vet. 
App. at 121.  In this regard, the notices provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notices were 
provided, the Veteran's appeals were readjudicated and 
supplemental statements of the case were issued.  See 
Pelegrini, 18 Vet. App. at 120; Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore (the 'extensive administrative 
appellate process') or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the Veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that he was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  As 
such, the Board finds that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claims.  

The record reflects that the Veteran was afforded VA 
examinations with respect to all of the issues on appeal.  
With regards to his rating claims, the Board acknowledges 
that some of the examinations provided during this appeal did 
not include a review of the Veteran's claims file and/or 
available VA medical records.  Cf. Schafrath v. Derwinksi, 1 
Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2008) (an 
examination for rating purposes should contain sufficient 
detail and reflect the whole recorded history of a veteran's 
disability, reconciling the various reports into a consistent 
picture).  However, the Board notes that at least one 
examination was provided for each service-connected 
disability which did include a claims file review.  As such, 
the Board concludes that there is no prejudice in proceeding 
with its determination as to these issues.  

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the present case, the May 2008 VA 
examiner complied with the Court's holding, indicating that 
the Veteran's hearing loss should not significantly affect 
vocational potential or limitation participation in most work 
activities.  Thus, the Board may proceed with a decision.

As for the Veteran's service connection claims, medical 
opinions were requested as to the existence of a secondary 
relationship between his claimed foot disorder and spine as 
well as the existence of a secondary relationship between a 
claimed sleep disorder and service-connected spine or 
depression.  See May 2008 VA Examination Report; September 
2008 VA Opinion Report.  These opinions were rendered 
following an examination of the Veteran and a review of the 
claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (once VA has undertaken a VA examination, it has a 
responsibility to ensure that such examination is adequate 
for rating purposes).  

The Veteran's sleep disorder claim was also adjudicated under 
a theory of direct service connection.  However, no opinion 
was obtained as to whether any claimed sleep disorder was 
directly related to his active duty service.  Cf. id.  
Nevertheless, the Board concludes that a remand for an 
opinion as to direct service connection is not warranted.  As 
discussed below, there is no competent evidence of record 
which 'indicates' that his sleep disorder manifested during 
service or is otherwise related to service.  As such, the 
Veteran has not presented evidence sufficient to warrant a VA 
examination as to this theory of entitlement.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(VA has a duty to provide a VA examination when the record 
lacks evidence to decide a veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease). 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.






Analysis

I. Service Connection

The Veteran has claimed entitlement to service connection for 
a bilateral foot disorder manifested by burning, tingling, 
and numbness of the feet and toes as secondary to his 
service-connected lumbar spine disability.  He has also 
claimed entitlement to service connection for a sleep 
disorder, including sleep apnea, as secondary to his service-
connected lumbar spine disability and/or depression.  

Secondary service connection is warranted for a disability 
when the evidence demonstrates that the disability for which 
the claim is made is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Additionally, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the disease, 
will be service-connected.  38 C.F.R. § 3.310(b).  In order 
to establish service connection based on aggravation, the 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.  Id.  

A. Foot Disorder

In December 2007, the Veteran submitted a claim for 
entitlement to service connection for a bilateral foot 
disorder.  In filing this claim, he stated that "the 
surgeries on (his) back has caused scar tissue and nerve 
damage which (sic) constant pain in my hips, legs and feet" 
(emphasis added).  He has denied any history of trauma, 
surgery, or deformity of his feet, and describes his foot 
problem as a burning, tingling, stinging sensation in his 
bilateral feet with slightly decreased sensation in his toes.  
See May 2008 VA Examination Report.  

The May 2008 VA examination report contains a medical opinion 
that the symptoms described by the Veteran are most likely 
caused by his lumbar spine disability.  However, the examiner 
explained that the Veteran's complaints represent components 
of lower extremity radiculopathy, a disability for which the 
Veteran is already service-connected.  The examiner did not 
identify any diagnosable foot disorder.  Additionally, the 
remaining medical evidence of record fails to show that he 
has been diagnosed with a bilateral foot disorder other than 
that contemplated by his service-connected radiculopathy of 
the bilateral lower extremities.  

In sum, the Veteran experiences symptoms of his bilateral 
feet that are related to his service-connected back 
disability.  However, he is already in receipt of 
compensation for this as part of his service-connected 
radiculopathy of the bilateral lower extremities.  As there 
is no competent evidence of a bilateral foot disorder that is 
proximately due to or aggravated by the Veteran's lumbar 
spine disability, service connection is not warranted for a 
bilateral foot disorder.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  

B. Sleep Disorder

As an initial matter, the Board observes that the regulatory 
provisions governing secondary service connection were 
amended during the pendency of the Veteran's claim for 
service connection for a sleep disorder.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  Prior to this amendment, secondary 
service connection was warranted for a disease or injury when 
the evidence demonstrates that the disease or injury for 
which the claim is made is proximately due to or the result 
of a service-connected disability or that a service-connected 
disability has chronically worsened the disease or injury for 
which service connection is sought.  38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disease or injury 
before an award of service connection may be made.  This had 
not been VA's practice, which suggests that the recent change 
amounts to a substantive change.  In the instant appeal, the 
Veteran was not provided notice of the pre-amendment version 
of 38 C.F.R. § 3.310.  Nevertheless, the Board concludes that 
a remand is unnecessary and that it may apply the old version 
without prejudice to the Veteran.  In this regard, the old 
version of 38 C.F.R. § 3.310 is more favorable to the 
Veteran.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2007); VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The record reflects that the Veteran has complained of sleep 
problems since having multiple surgeries for his service-
connected back disability.  See VA Form 9 received December 
26, 2007.  In 2001, he was diagnosed with obstructive sleep 
apnea and began using a CPAP machine.  See VA Sleep Disorder 
Consult dated April 17, 2001; see also Platte Valley Medical 
Group Clinical Record dated February 21, 2006 (the Veteran 
underwent his first sleep study in 2001).  He continues to 
have problems related to sleep apnea, including nighttime 
snoring and interruption in his breathing.  See VA History 
and Physical Note dated May 7, 2002.  

The Veteran asserts that he is entitled to service connection 
for a sleep disorder, including sleep apnea, as such disease 
is related to his service-connected lumbar spine disability.  
However, the Veteran, as a lay person, is not competent to 
provide evidence regarding a diagnosis or etiology of a 
disease or injury.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Rather, the Board must rely on the competent 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  Following a 
review of the record, the Board finds that a preponderance of 
the evidence fails to support a finding that the Veteran has 
a current sleep disorder that is proximately due to or 
aggravated by his service-connected lumbar spine disability.  

The Veteran's treatment records do not discuss the etiology 
of his sleep apnea.  However, he was examined in May 2008 by 
VA and it was the examiner's opinion that any current sleep 
disorder, including sleep apnea, is less likely as not caused 
by or a result of his low back disability.  With respect to 
the Veteran's sleep apnea, the examiner explained that 
obstructive sleep apnea is due to upper airway resistance 
which ultimately leads to decreased oxygen levels, and that 
medical evidence does not support a finding that a low back 
disability in any way increases upper airway resistance.  As 
for the Veteran's complaints of difficulty sleeping due to 
chronic back pain, the examiner acknowledged that low back 
pain can lead to sleep disturbance, but that this a symptom 
of his back disability and not a diagnosable entity.  

The May 2008 VA opinion is based on an examination of the 
Veteran as well as a review of his complete medical history 
and current medical literature.  Furthermore, the examiner 
provides a reasonable rationale that is based on clinical 
findings and medical principles.  As such, the Board finds 
that significant probative weight should be afforded to this 
opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (the 
relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  

The Board acknowledges that there is some indication in the 
record that excessive body weight is a contributing factor, 
and that the Veteran reports weight gain secondary to an 
inability to stay active due to back problems.  See, e.g., VA 
History and Physical Note dated May 7, 2002 (recommended that 
Veteran lose weight).  However, any relationship between the 
Veteran's service-connected back disability and obstructive 
sleep apnea, including aggravation due to weight gain, is 
tenuous and does not show that his back disability is the 
proximate cause of his sleep apnea or the proximate cause of 
any aggravation of such disease.  See 38 C.F.R. § 3.310.  See 
also Dorland's Illustrated Medical Dictionary, 1530 (30th ed. 
2003) (proximate is defined as the immediate or nearest).  As 
such, service connection is not warranted under such theory 
of entitlement.

Turning to the Veteran's contention that his sleep disorder 
is secondary to service-connected depression, the Board 
observes that the Veteran, in an August 2008 statement, 
indicated that "sleep apnea and psychiatric conditions are 
well known to be often comorbid [sic], and relationships have 
been found within the medical literature."  Treatment 
records make no mention of a relationship between any sleep 
disorder and depression; however, the record contains a 
September 2008 VA opinion which directly addresses the 
Veteran's assertion.  As above, the reviewing physician 
concluded that a sleep disorder, including sleep apnea, is 
less likely as not caused by or a result of depression given 
that there is no medical evidence to support that depression 
in any way increases upper airway resistance, thereby leading 
to decreased oxygen levels.  The Board will afford 
significant probative weight to this opinion in light of the 
thoroughness of the opinion and the fact that it was based 
upon a complete review of the Veteran's medical history as 
described in his claims file.  See Hayes, 5 Vet. App. at 69-
70; see also Nieves-Rodriguez, 22 Vet. App. at 302.  

The Board acknowledges the Veteran's own lay assertions that 
he has a sleep disorder, including sleep apnea, that is 
related to his service-connected disabilities.  However, as 
shown by the above evidence, the only diagnosable sleep 
disorder shown by the clinical evidence is sleep apnea, and 
the competent evidence, namely the May 2008 and September 
2008 VA opinions, preponderates against a finding that sleep 
apnea is proximately due to or aggravated by his low back 
disability and/or depression.  Thus, absent any competent 
evidence that the Veteran's service-connected back disability 
and/or depression caused or aggravated a sleep disorder the 
Board finds that a preponderance of the evidence is against 
awarding service connection for a sleep disorder on a 
secondary basis.  

As a final note, the Board has considered whether the 
competent evidence supports a claim for service connection on 
a direct basis.  See 38 C.F.R. § 3.303 (2008).  However, as 
there is no competent evidence of sleep problems during 
service or for many years after service, nor any competent 
medical evidence linking a current sleep disorder to service, 
the Board finds that a preponderance of the evidence is 
against such a claim.  

The Board has considered the benefit of the doubt rule in its 
determination.  However, as a preponderance of the evidence 
is against the Veteran's claim of service connection for a 
sleep disorder, including sleep apnea, the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II. Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).


A. Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2008).  Ratings for hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
hearing impairment, the Rating Schedule establishes eleven 
auditory acuity levels designed from Level I for essentially 
normal acuity through Level XI for profound deafness.  See 
id.  Hearing tests are conducted without hearing aids, and 
the results of the above-described tests are charted on Table 
VI and Table VII.  See id.

In this case, the Veteran underwent a VA audiologic 
examination in May 2008.  The examination report shows pure 
tone thresholds, in decibels as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
50
60
80
85
69
LEFT
50
55
85
90
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 72 percent in the left ear.  

Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is IV and for the left ear is VI.  See 38 C.F.R. § 4.85.  
Neither of the Veteran's ears demonstrates hearing loss which 
meets the criteria of "exceptional hearing patterns" under 
38 C.F.R. § 4.86(a); thus, Table VIa is not for application.  
Entering these category designations for each ear into Table 
VII (IV and VI) results in a 20 percent disability rating 
under Diagnostic Code 6100.  

The Board has reviewed the remaining evidence of record; 
however, there are no additional audiometric findings 
available during the relevant appeal period.  The Board 
acknowledges that the May 2008 VA examiner noted a slight 
change in the Veteran's left ear hearing sensitivity since 
the September 2007 VA examination; however, as discussed 
above, such worsening was not of sufficient severity to 
warrant a higher rating pursuant to the criteria provided in 
Diagnostic Code 6100.  And seeing as the record contains no 
evidence showing that the Veteran was entitled to a higher 
rating at any point during the instant appeal, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

In conclusion, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for a higher rating 
for his bilateral hearing loss.  As a preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board acknowledges the Veteran's own lay assertions that 
he is entitled to a higher rating.  However, in applying the 
schedular criteria to the Veteran's hearing loss disability, 
the Veteran's lay statements alone cannot demonstrate 
entitlement to a higher disability rating.  They will, 
however, be considered in determining whether referral for 
extra-schedular evaluation is necessary.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2008).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2008).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id. 

In this case, the Veteran has not contended that his service-
connected hearing loss has caused frequent periods of 
hospitalization and the evidence does not show that it has 
caused marked interference with employment.  Moreover, the 
May 2008 VA examiner indicated that the Veteran's hearing 
loss alone should not significantly affect any vocational 
potential or limit participation in most work activities when 
amplification and reasonable accommodations as specified in 
the Americans with Disabilities Act were considered.  Thus, 
while acknowledging the lay statements from the Veteran and 
his wife that his hearing loss has created significant social 
problems due to an inability to communicate effectively with 
others, there is nothing in the competent evidence which 
reflects that the Veteran's hearing loss affects his daily 
life in an unusual or exceptional way.  Cf. Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Additionally, the rating 
criteria, which focus on speech discrimination and hearing 
sensitivity, reasonably describe the Veteran's disability 
level and symptomatology.  Therefore, his disability picture 
is contemplated by the Rating Schedule and no extra-schedular 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995); 38 C.F.R. § 3.321(b)(1).  

C. Depression

The Veteran is currently in receipt of a 30 percent rating 
for depression pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2008).  Generally, the Board has been directed to 
consider only those factors contained wholly in the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Under Diagnostic Code 9434, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
Id.

Finally, a 100 percent rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 30 percent rating, but no 
more, for service-connected depression.  The Veteran's 
contemporaneous medical records, lay evidence, and VA 
examination reports indicate that his depression is 
productive of no more than mild-moderate to moderate 
impairment characterized by a mildly depressed and irritable 
mood, sleep impairment with night sweats and nightmares, 
irritability, and mild memory loss.  As will be discussed in 
more detail below, such symptoms indicate some occupational 
and social impairment; however, they do not warrant a rating 
in excess of 30 percent.

The Veteran's depression has been treated throughout this 
appeal with anti-depression medication and occasional 
individual psychotherapy.  Such records also reflect that he 
often exhibits an irritable or depressed mood.  However, 
there is no indication that his depression is characterized 
by behavior which affects his ability to function, including 
panic attacks, severe depression, or chronic thoughts of 
suicide.  The Board thus concludes that the Veteran's 
symptoms of depressed mood are productive of no more than 
mild occupational and social impairment.  See, e.g., VA 
Psychiatry Note dated July 30, 2007 (the Veteran displays a 
mildly depressed and irritable mood); May 2008 VA Examination 
Report (the severity of the Veteran's symptomatology overall 
is mild-moderate to moderate).

Similarly, although the Veteran has problems with 
irritability, there is no competent evidence of record during 
this appeal which suggests that his irritability problems 
have more than a mild effect on his current social and 
occupational functioning.  In this regard, the Veteran 
expressly denied periods of elevated or irritable mood at a 
July 2007 VA psychiatry appointment.  See VA Psychiatry Note 
dated July 30, 2007.  There is also no competent evidence 
that the Veteran frequently exhibits physical or emotional 
outbursts.  Rather, examining physicians often note that the 
Veteran is pleasant and cooperative.  The Veteran's wife 
reported in July 2007 that the Veteran's temper had 
"shortened" more recently, yet there is no indication that 
his irritable moods are unprovoked with periods of violence 
and/or place the Veteran or others in danger of harm.  See 
38 C.F.R. § 4.130.  

In July 2007, the Veteran indicated that he was having 
difficulty with memory and concentration.  Specifically, he 
would sometimes forget what he was doing.  See VA Psychiatry 
Note dated July 30, 2007.  While acknowledging the Veteran's 
subjective complaints of memory problems, the Board observes 
that the competent objective medical evidence supports a 
finding of no more than mild subjective memory loss.  In this 
regard, the Veteran's clinical records show that he often 
revealed no signs of memory problems on objective 
examination.  See id.; see also May 2008 VA Examination 
Report; VA Mental Health Clinic Note dated July 11, 2007.  

Higher ratings take into account symptoms such as an 
inability to attend to basic personal appearance and hygiene, 
delusions or hallucinations, evidence of a psychotic process, 
speech impairment, impaired thought and judgment, and 
illogical or impaired thought process and/or content.  
38 C.F.R. § 4.130, Diagnostic Code 9434.  Treatment records 
and examination reports expressly note that the Veteran 
presents himself as a casually dressed, well-groomed 
individual with no obvious speech impairment.  There is 
evidence that the Veteran, on one occasion, reported 
delusional thoughts or demonstrated circumstantial thought 
process.  See VA Psychiatry Note dated July 30, 2008.  
However, the remaining evidence of record, including the 
Veteran's own lay reports, does not support this one-time 
subjective report.  See May 2008 VA Examination Report (no 
delusions); VA Mental Health Clinic Note dated September 25, 
2007 (thought process logical and goal-directed); VA Mental 
Health Clinic Note dated July 11, 2007.  Thus, such symptoms, 
as described in the July 2007 treatment record, appear to be 
an aberration rather than evidence of chronic symptomatology 
associated with his depression which warrants a higher 
rating.  

The Veteran was alert and oriented for all of his VA 
examinations, as well as his VA mental health treatment 
appointments.  His affect has been noted to be congruent with 
his observed mood, and was not consistently described as 
flattened or blunted, the affect which is contemplated by a 
50 percent rating.  There is no evidence that the Veteran's 
depression is characterized by ritualistic or grossly 
inappropriate behaviors during this appeal.  Finally, his 
judgment and insight was not judged to be impaired during 
this appeal.  

Turning to evidence regarding the impact the Veteran's 
depression has on his social and occupational functioning, 
the Board finds that a preponderance of the evidence does not 
support a finding that he has difficulty in establishing and 
maintaining effective work and social relationships, a 
symptom which suggests a 50 percent rating or higher.  The 
Veteran reports maintaining relationships with close personal 
friends and he also reports participating in activities with 
his wife and other couples.  See, e.g., VA Psychiatry Note 
dated July 31, 2007.  Treatment records also indicate that 
the Veteran describes good interest in many hobbies, and that 
despite subjective complaints that he does not like to be 
around large groups of people it "does not appear that he is 
all that distanced."  See id.; see also VA Mental Health 
Clinic Note dated July 11, 2007.  The Veteran noted during 
this appeal that he does not maintain a close relationship 
with any of his three adopted children from a previous 
marriage.  However, it appears that his lack of contact is 
more due to his current wife's disapproval of such 
relationships than any social impairment related to his 
depression.  Id.  

The Veteran has remained unemployed throughout this appeal; 
he was previously employed in farming and construction.  His 
treating psychiatrist opined in July 2007 that his mood 
issues contribute to his unemployability.  See VA Psychiatry 
Note dated July 30, 2007.  And while the Board does not 
disagree with the assessment that his depression has some 
impact on his occupational functioning, it is not of the 
opinion that the impact is more than mild to moderate 
impairment.  In this regard, the Board observes that the May 
2008 VA examiner concluded that any impairment from his 
depression was productive of no more than reduced reliability 
evidenced by mild to moderately impaired productivity.  This 
assessment will be afforded significant probative value in 
the Board's determination because it appears to be congruent 
with the symptomatology discussed above, which demonstrates 
no more than a mild-moderate to moderate disability picture.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

In addition to the evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains Global 
Assessment of Functioning (GAF) scores of 52 to 59.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of a veteran's level of impairment, they 
are not to be viewed outside the context of the entire 
record.  See 38 C.F.R. § 4.126(a) (2008).  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.  

A GAF score of 51 to 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Thus, it appears that the GAF scores of record are 
consistent with the symptoms demonstrated throughout this 
appeal.  They are also more consistent with his currently 
assigned 30 percent rating.  

In sum, the evidence of record demonstrates that the 
Veteran's depression throughout this appeal is characteristic 
of no more than mild to moderate impairment of social and 
occupational functioning as evidenced by mild depressed mood, 
difficulty sleeping, and irritability.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Overall, the Board 
concludes that the evidence discussed above supports no more 
than a 30 percent rating.  In reaching its decision, the 
Board has considered the Veteran's own lay statements that he 
is entitled to a rating in excess of 30 percent.  However, 
the Board must consider the entire evidence of record when 
analyzing the criteria laid out in the Rating Schedule.  
Furthermore, although the Veteran is competent to provide 
evidence regarding symptomatology, he is not competent to 
provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu, 2 Vet. App. at 494-95.

The Board has also considered whether the competent evidence 
of record reflects a disability picture that is so unusual or 
exceptional that referral for extra-schedular consideration 
is warranted.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 
3.321(b).  However, the Board is of the opinion that the 
symptomatology contemplated by the Rating Schedule adequately 
reflects those symptoms displayed by the Veteran's depression 
and appear to adequately compensate for any loss in earning 
capacity due to depression.  Thus, referral for extra-
schedular consideration is not warranted.  Id. 

The Board has considered the benefit of the doubt rule in 
making its determination.  However, a preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent, and, therefore, does not apply.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. 54-56.

D. Low Back Disability

The Veteran's degenerative disc and facet joint disease of 
the lumbosacral spine is currently rated as 40 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008), which is applicable to degenerative arthritis of the 
spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).  

Pertinent to the General Formula, the Veteran is already 
rated as 40 percent disabling.  Thus, in order to warrant a 
higher schedular rating for his service-connected disability 
there must be competent evidence of unfavorable ankylosis of 
the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  Unfortunately, the competent medical evidence 
fails to demonstrate that the Veteran has unfavorable 
ankylosis of the thoracolumbar spine.  

The Veteran, at his July 2007 VA examination, demonstrated 
flexion, extension, bilateral lateral flexion, and bilateral 
rotation, all limited by pain to 1 degree.  Additionally, no 
repetitive movement was possible secondary to complaints of 
pain.  The Board is in agreement with the Veteran that the 
above range of motion findings reflect, for all intents and 
purposes, an immobility of the thoracolumbar spine.  However, 
pertinent to the instant appeal, they also show that the 
Veteran's spine is immobile and fixed at zero (0) degrees, 
thereby demonstrating symptomatology more consistent with 
favorable ankylosis.  See 38 C.F.R. § 4.71a, Note (5).  
Although the Veteran was noted to have a "stooped" posture, 
there was no indication by the examiner, nor is there any 
evidence in the remaining evidence of record, that the 
Veteran's spine was fixed in flexion or extension.  
Similarly, there is no competent evidence that he has 
difficulty walking because of a limited line of vision, a 
restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration, gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial or cervical subluxation or 
dislocation, or neurologic symptoms due to nerve root 
stretching.  

The Board has also considered whether the Veteran is entitled 
to an increased rating based on criteria specific to 
intervertebral disc syndrome (Diagnostic Code 5243).  Under 
Diagnostic Code 5243, intervertebral disc syndrome (either 
preoperatively or postoperatively), is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is for assignment when there 
are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is contemplated for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  An "incapacitating episode" 
is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 

The Veteran has not expressly indicated that his lumbosacral 
spine disability results in incapacitating episodes.  And the 
Board observes that there is nothing in the current record 
which suggests that any flare-ups experienced by the Veteran 
require treatment and physician-prescribed bed rest.  As 
such, the Board finds that the rating criteria for Diagnostic 
Code 5243 cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.  

As for whether the Veteran's lumbosacral spine disability is 
characterized by any compensable neurological impairments, 
the Board notes that he is already service-connected for 
radiculopathy of the bilateral lower extremities.  The 
ratings assigned to this disability will be discussed in 
further detail below.  The Veteran has not reported any bowel 
or bladder impairment during this appeal, and despite one 
complaint of erectile dysfunction during this appeal, there 
is nothing to indicate that he has been diagnosed with 
erectile dysfunction associated with his spine disability.  
As such, it appears that the Veteran is not entitled to any 
additional separate ratings for neurologic impairment other 
than those he is already receiving.  

The Board is sympathetic to the Veteran's lay assertions that 
he is entitled to a higher rating for his lumbosacral spine 
disability.  However, there is no competent evidence at any 
time during this appeal which supports a higher rating under 
the schedular criteria.  See Hart, 21 Vet. App. at 509-510.  
Unfortunately, the Veteran's opinions and observations alone 
cannot meet the burden imposed by the rating criteria under 
38 C.F.R. § 4.71a with respect to determining the severity of 
his service-connected disability.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu, 2 Vet. App. 494-95; 
38 C.F.R. § 3.159(a)(1) and (2).  

Thus, absent competent evidence of unfavorable ankylosis of 
any spinal segment of incapacitating episodes having a total 
duration of at least six weeks in the last twelve months, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim for a higher rating for degenerative disc 
and facet joint disease of the lumbosacral spine.  The 
benefit of the doubt rule has been considered, but does not 
apply in this case for the reasons discussed above.  
38 U.S.C.A. § 7105(b); Gilbert, 1 Vet. App. at 54-56.  

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  In Thun v. 
Peake, 22 Vet. App. 111, 115 (2008), the Court held that the 
determination of whether a veteran is entitled to an extra-
schedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry, beginning with a threshold finding that the evidence 
before VA "presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate."  In other words, the 
Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria 
found in the rating schedule for that disability; if the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then his disability picture is 
contemplated by the rating schedule.  Id.  If there is an 
exceptional or unusual disability picture, then the Board 
must consider whether the disability picture exhibits other 
factors such as marked interference with employment and 
frequent periods of hospitalization.  Thun, 22 Vet. App. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an extra-
schedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

As discussed above, the Veteran's service-connected lumbar 
spine disability is characterized by pain so severe that he 
is unable, functionally, to flex, extend, and rotate his 
thoracolumbar spine.  Therefore, for all intents and 
purposes, the Board has considered the Veteran's lumbar spine 
to be ankylosed in a favorable (neutral) position.  The Board 
acknowledges that such symptomatology clearly has a negative 
impact on the Veteran's employability, especially in light of 
his background in farming and construction.  However, the 
current Rating Schedule expressly reflects the average 
impairment of earning capacity contemplated by favorable 
ankylosis of the thoracolumbar spine.  Thus, absent any 
competent evidence that the Veteran's lumbar spine disability 
produces impairment of earning capacity beyond that reflected 
in the Rating Schedule, the Board concludes that the first 
step of Thun has not been met.  As such, referral for extra-
schedular consideration is not warranted.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  See also VAOPGCPREC 
6-69 (1996).  

E. Radiculopathy of the Lower Extremities

As an initial matter, the Board observes that the Veteran's 
radiculopathy of the bilateral lower extremities is rated 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 
(2008).  Diagnostic Code 8599 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  See 38 C.F.R. 
§§ 4.20, 4.27 (2008).  Pertinent regulations do not require 
that all cases show all the findings specified by the Rating 
Schedule, but that findings sufficiently characteristic to 
identify the disease and the resulting disability and above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2008).  In the 
present case, the Veteran's radiculopathy has been rated as 
analogous to paralysis of the sciatic nerve.

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on a veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2008).  For the following reasons, the 
Board concludes that the Veteran's radiculopathy is better 
rated pursuant to Diagnostic Code 8620, which is applicable 
to neuritis of the sciatic nerve.  First, the record reflects 
that the Veteran's bilateral lower extremity disability has 
been diagnosed as bilateral sciatic nerve radiculopathy with 
neuritis.  See January 2007 VA Examination Report.  
Additionally, "neuritis" is defined as inflammation of a 
nerve with pain and tenderness, anesthesia, paralysis, 
wasting, and disappearance of the reflexes.  See Dorland's 
Illustrated Medical Dictionary, 1252 (30th ed. 2003).  See 
also 38 C.F.R. § 4.123 (2008).  As discussed below, these 
symptoms describe the Veteran's disability picture.  

As noted above, each of the Veteran's lower extremities has 
been rated as 10 percent disabling prior to September 20, 
2007; thereafter, each extremity is rated as 20 percent 
disabling.  In evaluating this appeal, the Board has 
considered the propriety of these rating assignments.  
Additionally, it has considered whether the stages (or 
effective dates) assigned by the agency of original 
jurisdiction are appropriate.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  For reasons discussed in more detail below, 
the Board finds that the ratings assigned by the RO do not 
adequately reflect the severity of the Veteran's 
radiculopathy throughout this appeal.  Moreover, the Board is 
of the opinion that the Veteran's symptomatology has remained 
constant throughout this appeal; thus, there is no need for 
staged ratings.  Id.  

According to Diagnostic Code 8620, a 10 percent rating is 
warranted for mild incomplete paralysis of the sciatic nerve, 
a 20 percent rating is warranted for moderate incomplete 
paralysis, a 40 percent rating is warranted for moderately 
severe incomplete paralysis, and a 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8620.  
Finally, an 80 percent schedular rating is warranted for 
complete paralysis of the sciatic nerve; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  Id.  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in the rating 
criteria will be for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123.

The record reflects that the Veteran's radiculopathy of the 
bilateral lower extremities has been characterized throughout 
this appeal by subjective complaints of lower back pain 
radiating through his buttocks, thighs, and feet.  The 
Veteran has also complained of subjective numbness and 
tingling in his lower extremities.  In addition to his 
subjective symptoms, objective examination demonstrates 
weakness in his lower extremities as well as decreased 
sensation and absent reflexes.  See, e.g., Dr. J.D.N. 
Clinical Record dated August 29, 2006.  There is also 
competent evidence of decreased range of motion in the lower 
extremities and difficulty ambulating more than a few yards 
without an assistive device.  See, e.g., January 2006 VA 
Examination Report; July 2007 VA Examination Report.  At a 
May 2006 VA spine examination, it was noted that the Veteran 
was unable to cross one leg over the other without using his 
arms to physically pick up and cross the leg.  In September 
2006, the Veteran was referred by VA General Surgery for a 
mobility device; he obtained a motorized scooter in 2007.  

The Board is of the opinion that the above evidence 
demonstrates a moderately severe disability picture.  In this 
regard, there are subjective complaints of severe lower 
extremity pain with objective evidence of weakness and 
decreased sensation, range of motion in the lower 
extremities, and reflexes.  There is also competent evidence 
that the Veteran's symptomatology significantly impacts his 
ability to ambulate independently.  Under the circumstances, 
the Veteran is therefore entitled to separate 40 percent 
ratings for each lower extremity.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8620.  

A rating in excess of 40 percent is not warranted, however, 
as there is no competent evidence of any muscle atrophy or 
organic changes noted in the rating criteria.  See id.; 
38 C.F.R. § 4.213.  See also, e.g., January 2007 VA 
Examination Report (no muscle atrophy or abnormal muscle tone 
or bulk); September 2007 VA Examination Report (no muscle 
atrophy).  The Board acknowledges that the Veteran's 
radiculopathy has significantly impacted his coordination and 
movement in his lower extremities; however, the medical 
evidence fails to reflect a foot drop in either extremity, an 
absence of active movement below the knee, or weakened (or 
lost) flexion of the knees related to his radiculopathy 
(Note: the Veteran also has nonservice-connected arthritis in 
both his knees).  Absent competent evidence of such changes, 
a 40 percent rating is the maximum available rating.  
38 C.F.R. § 4.123.  

The Board is sympathetic to the Veteran's lay assertions that 
he is entitled to higher ratings for radiculopathy.  However, 
the Veteran's opinions and observations alone cannot meet the 
burden imposed by the rating criteria under 38 C.F.R. § 
4.124a with respect to determining the severity of his 
service-connected disability.  See Moray, 2 Vet. App. at 214; 
see also Espiritu, 2 Vet. App. 494-95; 38 C.F.R. § 
3.159(a)(1) and (2).  

In sum, the Board finds that a preponderance of the evidence 
is against ratings in excess of 40 percent for radiculopathy 
of the bilateral lower extremities.  The benefit of the doubt 
rule has been considered, but does not apply in this case for 
the reasons discussed above.  38 U.S.C.A. § 7105(b); Gilbert, 
1 Vet. App. at 54-56.  

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  However, as 
previously noted, in some cases a disability may present 
exceptional or unusual circumstances with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  In these cases, a referral for consideration of an 
extra-schedular rating is warranted.  Id.  See also Thun, 22 
Vet. App. at 116.

With respect to the Veteran's radiculopathy, the Board 
acknowledges that the competent evidence, which reflects 
subjective and objective symptomatology affecting the 
Veteran's ability to ambulate, demonstrates interference with 
employability.  However, it is not evident from the current 
record that the occupational impairment due to each lower 
extremity is so unusual that it is not already contemplated 
by the current Rating Schedule.  In this regard, the rating 
of neurological disabilities should consider functional 
impairment from sensory disturbances, loss of reflexes, 
muscle atrophy, and pain.  See 38 C.F.R. § 4.123.  More 
specifically, higher ratings pertaining to the sciatic nerve 
consider symptoms which indicate a total loss of function of 
the lower extremity, such as foot drop, weakened or lost knee 
flexion, or an absence of active movement of muscles below 
the knee.  

In the present case, the Veteran's symptomatology for each 
lower extremity includes decreased sensation, absent 
reflexes, and pain.  When viewed bilaterally, his 
radiculopathy significantly affects his ability to ambulate 
to the point of requiring an assistive device.  However, and 
most probative to the Board's extra-schedular determination, 
there is no competent evidence of record which indicates that 
either lower extremity, when viewed alone, is of such 
severity as to create an unusual disability picture.  As 
discussed above, there is no indication that functional 
impairment of each lower extremity is more than moderately 
severe.  The Board acknowledges that when viewed together 
they create a severe disability picture.  However, for the 
purposes of determining whether extra-schedular referral is 
appropriate, each lower extremity must be viewed 
individually.  Therefore, the Board is of the opinion that 
the Rating Schedule adequately reflects his earning capacity 
for each lower extremity; as such, referral for extra-
schedular consideration is not warranted.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  See also VAOPGCPREC 
6-69 (1996).  

III. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, disabilities resulting from common 
etiology will be considered as one disability.  Id.

Based on the Board's above decision, the Veteran is service-
connected for radiculopathy of the bilateral lower 
extremities, rated as 40 percent disabling effective March 
20, 2006.  The combined rating for these disabilities is 70 
percent.  See 38 C.F.R. §§ 4.25, 4.26 (2008).  Since both 
disabilities arise from a common etiology (the Veteran's 
service-connected back disability), the 70 percent combined 
rating satisfies the criteria of one 60 percent disability 
under 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to 
received TDIU benefits as of March 20, 2006.  

The symptomatology associated with the Veteran's 
radiculopathy of the bilateral lower extremities has been 
described in some detail above in connection with his claim 
for higher initial ratings.  Of particular significance is 
the impact the Veteran's radiculopathy has on his ambulatory 
and positional skills.  At a May 2006 VA spine examination, 
the Veteran reported that he cannot sit more than fifteen 
minutes, stand more than 10 minutes, or walk further than 
half of one block.  He also reported being unable to lift 
more than ten pounds.  See also January 2006 VA Examination 
Report (cannot walk unaided more than a few yards).  

In September 2006, the Veteran's long-time physician wrote a 
letter on behalf of the Veteran.  See Letter from Dr. J.D.N. 
dated September 6, 2006.  In such letter, Dr. J.D.N. 
indicated that the Veteran continues to have "weakness, 
paresthesia, peripheral neuropathies and constant pain in his 
lower extremities."  Id.  It was his professional opinion 
that the Veteran is "unable to carry on a normal lifestyle 
and is unable to hold any type of employment" due to such 
symptoms.  Id.

With consideration of the competent medical and lay evidence 
of record, including the September 2006 opinion, the Board 
finds that the Veteran's service-connected radiculopathy of 
the bilateral lower extremities is productive of 
symptomatology which can be said to preclude employability.  
As such, the Board concludes that a grant of TDIU is 
warranted under 38 C.F.R. § 4.16(a) as of March 20, 2006.  



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral foot 
disorder as secondary to service-connected degenerative disc 
and facet joint disease of the lumbosacral spine, is denied.

Entitlement to service connection for a sleep disorder, 
including sleep apnea, to include as secondary to service-
connected depression and/or degenerative disc and facet joint 
disease of the lumbosacral spine, is denied.

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is denied.

Entitlement to an initial rating in excess of 30 percent for 
depression is denied.

Entitlement to a schedular rating in excess of 40 percent for 
degenerative disc and facet joint disease of the lumbosacral 
spine is denied.

An initial schedular rating of 40 percent, and no more, is 
granted for radiculopathy of the right lower extremity for 
the entirety of the appeal.

An initial schedular rating of 40 percent, and no more, is 
granted for radiculopathy of the left lower extremity for the 
entirety of the appeal.

Entitlement to TDIU is granted as of March 20, 2006.  



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


